                          DECLARATION OF RYAN LOVELESS

        My name is Ryan Loveless. I am over the age of 21 and am competent to make this

declaration. The facts stated herein are within my personal knowledge and are true and correct. I

am an attorney licensed to practice law in the State of Texas. I am with Etheridge Law Group in

Southlake, Texas.

        1.     Attached as Exhibit 1 are true and correct excerpts from the April 14, 2021

deposition of James Ray Wood.

        2.     Attached as Exhibit 2 is a true and correct copy Exhibit 28 to the April 14, 2021

deposition of James Ray Wood, which is a true and correct copy of a franchise tax account status

as of April 8, 2021.

        3.     Attached as Exhibit 3 is a true and correct copy of Exhibit 33 to the April 14, 2021

deposition of James Ray Wood, which is a true and correct copy of a declaration signed by Mr.

Wood.

        4.     Attached as Exhibit 4 are true and correct excerpts from the May 26, 2021

deposition of James Ray Wood.

        5.     Attached as Exhibit 5 is a true and correct copy of Exhibit 1 to the May 26, 2021

deposition of James Ray Wood, which is a true and correct copy of a Wireless Infrastructure Supply

Contract between ZTE USA, Inc. and Gogo, LLC dated August 2011.

        6.     Attached as Exhibit 6 is a true and correct copy of Exhibit 2 to the May 26, 2021

deposition of James Ray Wood, which is a true and correct copy of an Amendment to the Master

Supply and Services Agreement between Gogo LLC and ZTE, dated August January 1, 2013.

        7.     Attached as Exhibit 7 is a true and correct copy of Exhibit 3 to the May 26, 2021

deposition of James Ray Wood, which is a true and correct copy of Amendment No. 2 to the Master
Supply and Services Agreement between Gogo LLC and ZTE, dated August January 1, 2016.

        8.        Attached as Exhibit 8 is a true and correct copy of Exhibit 4 to the May 26, 2021

deposition of James Ray Wood, which is a true and correct copy of Amendment No. 3 to the Master

Supply and Services Agreement between Gogo LLC and ZTE, dated August January 1, 2017.

        9.        ZTE did not disclose its contracts with Gogo until after WSOU located public

versions of the contracts and confronted ZTE. Even after ZTE was compelled to produce the Gogo

contracts, ZTE failed to do so. WSOU obtained the copies attached to this declaration from public

SEC filings made by Gogo. I personally searched ZTE’s venue discovery and found no documents

relating to Gogo.



                                                                                            .

        10.       Similarly, ZTE did not disclose the alleged outsourcing of ZTE’s service

obligations to DFW Technology, Inc. until mid-May of 2021 and failed to disclose any information

concerning services provided to Rise Broadband, producing only a settlement agreement with

Rise,



                                                                                            . ZTE

produced no documents relating to support services purchased by Rise Broadband.

        11.       Attached as Exhibit 9 is a true and correct copy Exhibit 6 to the May 26, 2021

deposition of James Ray Wood,

              .

        12.       Attached as Exhibit 10 is a true and correct copy of a

                                               .
       13.    Attached as Exhibit 11 is a true and correct copy of a map showing the locations of

warehouses used by ZTE and its logistics partner, Ceva.

       14.    Attached as Exhibit 12 is a true and correct copy of a PR Newswire article about

ZTE’s partnership with Ceva.

       15.    Attached as Exhibit 13 is a true and correct copy of Exhibit 10 to the April 14, 2021

deposition of James Ray Wood, which is a true and correct copy of a screenshot from the website

of Ceva Logistics.

       16.    Attached as Exhibit 14 are true and correct copies of various exhibits from the

deposition of James Ray Wood, including true and correct copies of import records from Import

Genius, a screenshot from Verizon.com, a screenshot from GlobalSpec, and screenshots from

ZTE’s website.

       17.    Attached as Exhibit 15 is a true and correct copy of a

                                                                                .

       18.    Attached as Exhibit 16 is a true and correct copy of the declaration of Du Jin.

       19.    Attached as Exhibit 17 is a true and correct copy of

                           .

       20.    Attached as Exhibit 18 are true and correct copies of Tweets posted by ZTE in

January and February of 2020.

       21.    Attached as Exhibit 19 are true and correct copies of photographs taken on May 25,

2021 at 12000 Hwy. 290 West Austin, Austin, TX 78736.

       22.    Attached as Exhibit 20 is a true and correct copy of a Statement of Change of

Registered Office/Agent.

       23.    Attached as Exhibit 20 is a true and correct copy of a Statement of Change of
Registered Office/Agent.

       24.    Attached as Exhibit 21 is a true and correct copy of a

                                                 .

       25.    Attached as Exhibit 22 is a true and correct copy of a screenshot from the website

of DFW Technology, Inc.

       26.    Attached as Exhibit 23 are true and correct copies of

                                                                  .

       27.    Below are true and correct copies of images of Rise Broadband Coverage Maps I

captured from https://broadbandnow.com/Rise-Broadband.




                                           /s/ Ryan S. Loveless
                                           Ryan S. Loveless
